909 F.2d 1485
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.M.A. STROZIER, Defendant-Appellant.
Nos. 90-3185, 90-3219.
United States Court of Appeals, Sixth Circuit.
Aug. 6, 1990.

1
BEFORE MILBURN and RALPH B. GUY, Jr., Circuit Judges, and Jordan, District Judge.*

ORDER

2
The parties having stipulated that the case should be remanded for resentencing, it is ORDERED that this case be and it hereby is REMANDED for resentencing consistent with the Sentencing Guidelines sections 5C1.1(d), 5D1.1, 5D1.2(b)92), and 5D1.3.



*
 Honorable Leon Jordan, United States District Judge for the Eastern District of Tennessee, sitting by designation